Citation Nr: 0334873	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to October 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2000 
rating decision of the Department of Veterans Affairs (VA) 
Reno, Nevada, Regional Office (RO).  While the veteran's 
August 2000 Notice of Disagreement included the issue of 
entitlement to an increased rating for dermatophytosis of the 
feet, he subsequently (see veteran's Statement in Support of 
Claim, dated October 21, 2002) limited his appeal to the 
issue addressed herein.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Regulations 
implementing the VCAA have now been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA and implementing regulations apply 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002) the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  

While this case was originally denied as not well grounded, 
it was subsequently reviewed de novo and denied on the 
merits; the veteran was informed of this decision in 
September 2002.  Nevertheless, a September 2002 Statement of 
the Case (SOC) discussed well groundedness.  To ensure 
compliance with the VCAA, an appropriate SOC (confirming that 
well groundedness no longer applies and notifying the veteran 
concerning the provisions of the VCAA) must be issued.  

Subsequent to issuance of the SOC, additional private medical 
treatment records were received.  Although agency of original 
jurisdiction (AOJ) consideration of this material has been 
waived by the veteran, since the case is being remanded 
anyway for the reasons described herein, the evidence should 
be reviewed by the RO.  

The veteran contends that he has post-traumatic stress 
disorder (PTSD) as a result of experiences in service.  The 
Board notes that there has been no diagnosis of PTSD and 
that, despite being informed by the RO that the stressor 
statements he submitted contained insufficient detail to 
permit verification, the veteran has submitted no further 
information to support his claim for PTSD.  Due to the lack 
of medical diagnosis and the failure of the veteran to submit 
further information or evidence in support of the claim for 
PTSD, further development of that aspect of the claim is not 
indicated unless suggested by additional evidence received. 

It appears pertinent medical records may be outstanding.  In 
a January 1996 private psychiatric evaluation the veteran 
reported he was hospitalized for psychiatric problems in 1985 
and 1990.  As these records could be pertinent to the issue 
at hand, they must be obtained, if available.  Furthermore, 
as records in the claims file indicate the veteran received a 
disability retirement from his employment with the federal 
government due to his psychiatric disorder, it should also be 
ascertained whether or not he receives or has applied for 
disability benefits from the Social Security Administration 
(SSA).  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided for response.  Since this case is being 
remanded anyway, clarification of the time limit for response 
to a VCAA notice is indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with the Federal Circuit 
decision in PVA, the guidance of the 
Court in Quartuccio v. Principi, 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  In 
particular, the RO should ensure that the 
veteran is advised specifically of what 
he needs to establish his claim (for 
service connection for a psychiatric 
disorder), what the evidence (including 
that recently added to the file) shows, 
and of his and VA's respective 
responsibilities in claims development.  
The veteran should also be advised that 
notwithstanding any ambiguity in previous 
notices, a year is provided for response 
to notice of the VCAA.

2.  The RO should determine whether the 
veteran currently receives or has 
applied for SSA disability benefits and, 
if so, obtain from SSA all records 
pertaining to such claim, including any 
medical records relied upon by SSA in 
making its determination.  

3.  The RO should ask the veteran to 
provide specific information regarding 
any psychiatric treatment he received 
from the time he left active duty in 
October 1970 until August 1999.  
Information provided should include names 
of physicians or counselors, facilities 
where treatment was received, and 
approximate dates of treatment.  The RO 
should obtain copies of all records of 
such treatment not already of record.  
Specifically, the RO should obtain 
records of the veteran's psychiatric 
hospitalizations in 1985 and 1990, if 
available.  

4.  The RO should then arrange for the 
veteran to be examined by a board 
certified psychiatrist to determine the 
nature and etiology of his psychiatric 
disability.  The examiner should review 
the claims file, examine the veteran, 
state the veteran's correct psychiatric 
diagnosis(es), and opine whether the 
diagnosed entity(ies) is, as likely as 
not, related to service and, if so, the 
nature of the relationship.  The examiner 
must explain the rationale for the 
opinion given.  

5.  The RO should then readjudicate the 
claim in light of all evidence added to 
the record.  If it remains denied, the 
veteran and his representative should be 
issued an appropriate Supplemental SOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


